Title: To Alexander Hamilton from Edward Jones, 30 March 1795
From: Jones, Edward
To: Hamilton, Alexander


Dear Sir,
Philadelphia March 30th. 1795
Your favor of the 18th. instant has been duly received and the several requests therein contained immediately complyed with. Dupatty’s Travels were not among the books you left with me to distribute.
I now send you another parcel of the documents required in your first letter of the 8th. and which notwithstanding all my exertions will I am apprehensive (with what I sent to you last week) form the whole of what I shall be able to procure. I wrote a letter to Judge Wilson on the subject of your manuscript some days since, but as yet have received no reply. The badness of the Weather for these several days past has prevented me from calling on him, I will do it however, very shortly.
A man of the name of Hogan has applyed to me for four dollars, being as he says, your subscription for a book containing the Trial of John Nicholson the late Comptroller General of Pennsylva. He says that you directed Mr Meyer (whose name is on the subscription list) to subscribe for you. Puglia has also reminded me, that you subscribed for six Copies of his Federal Politician. These matters are mentioned in order to learn, whether it is your wish that I should pay claims of this nature when brought forward.
Inclosed is a letter for Mrs. Hamilton; the outside cover of which was opened by Mr. Wolcott. There was under the same cover a note in the same hand writing directed to Mrs. Craig. This note I have retained from an idea that the person for whom it is intended resides in Philada. but, as there are several of that name I will thank you for the necessary information.
There is a great dearth of Foreign news at the present moment. From the returns of those Districts in Virginia which have come to hand; it appears that Mr. Clopton is the only new member chosen. He comes in the room of Mr Griffin. From No. Carolina we have already heard of three changes, but whether for the better is not known. The approaching election for Governor in your state, must of necessity engage the attention of all those who feel themselves interested in the result. It would be very unfortunate however, if Mr. Jay should be chosen and not arrive in time to take upon him the Government.
I shall just add, that altho’ absent you are not forgotten; even Mr. Bache, sometimes mentions you in his paper. Accept of my best wishes for your prosperity and believe me to be
Dr Sir   Your Most Ob. Servant

Edward Jones
Alexander Hamilton Esquire

